For additional information, contact: Kelly Blough Colleen Nichols SonicWALL, Inc. Investor Relations SonicWALL, Inc. Media Relations + 1 (408) 962-6329 +1 (408) 962-6131 kblough@sonicwall.com cnichols@sonicwall.com SonicWALL Reports Fourth Quarter and Fiscal Year 2009 Financial Results SAN JOSE, Calif., February 11, 2010 - SonicWALL, Inc. (NASDAQ: SNWL), today reported performance in the quarter ended December 31, 2009, with revenue of $54.1 million. The Company shipped 52,000 revenue units in the quarter.Cash flow from operations was $5.0 million. Net income for the fourth quarter of 2009 calculated in accordance with U.S. generally-accepted accounting principles (GAAP) was $5.0 million, or $0.09 per diluted share.In comparison, GAAP net income for the fourth quarter of 2008 was $3.5 million, or $0.06 per diluted share. Non-GAAP net income for the fourth quarter of 2009 was $6.0 million or $0.11 per diluted share.In comparison, non-GAAP net income for the fourth quarter of 2008 was $5.9 million, or $0.11 per diluted share.Non-GAAP net income excludes amortization of purchased intangible assets, and share-based compensation expense primarily associated with the expensing of stock options.An explanation of our use of non-GAAP measures is included in the section in this press release entitled "Use of Non-GAAP Financial Measures." For fiscal year 2009 SonicWALL reported revenue of $200.6 million. GAAP net income for fiscal year 2009 was $13.2 million, or $0.24 per diluted share, compared to a GAAP net income of $4.9 million, or $0.08 per diluted share, in fiscal Non-GAAP net income for fiscal year 2009 was $20.8 million, or $0.37 per diluted share, compared to $16.9 million, or $0.29 per diluted share in fiscal year 2008.
